55 F.3d 684
312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SEATTLE, LAKE SHORE AND EASTERN RAILROAD, INC. and LakeUnion Terminal Railroad Company, Petitioners,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondents,Burlington Northern Railroad Company, City of Seattle, andRails to Trails Conservancy, Intervening Respondents.
Nos. 94-1341, 94-1456.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1995.

Before:  WILLIAM, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These petitions for review were considered on the record from the Interstate Commerce Commission and on the briefs and arguments of counsel.  The court is satisfied that appropriate disposition of these cases does not call for further opinion.  See D.C. Cir.  Rule 36(b).


2
The Interstate Commerce Commission reasonably concluded, based upon the written Rails to Trails Conservancy offer of $175,000 for both parts of the line at issue in this case, that the petitioners' offers of $10 for each of the two parts were unlikely to equal the acquisition cost of the line.  See 49 U.S.C. Sec. 10905(d)(2)(b).  The Commission's findings of fact being supported by substantial evidence and its conclusions therefrom being reasonable and in accordance with law, it is


3
ORDERED and ADJUDGED that the petitions for review be DENIED substantially for the reasons set out in the Commission's Decision, Burlington Northern Railroad Company--Abandonment Exemption--in King County, WA, Docket No. AB-6 (Sub-No. 357X) (April 21, 1994).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.